SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 3, 2011 ADVANCED CELL TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 000-50295 87-0656515 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification Number) 33 Locke Drive, Marlborough, MA 01752 (Address of principal executive offices, including zip code) (508) 756-1212 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CAR 240.13e-4(c)) ITEM7.01 Regulation FD Disclosure. On January 3, 2011, Advanced Cell Technology, Inc. (the “Company”), issued a press release announcing that the US Food and Drug Administration (FDA) has cleared the Company’s Investigational New Drug (IND) application to treat Dry Age-Related Macular Degeneration (AMD) using retinal pigment epithelial (RPE) cells derived from human embryonic stem cells (hESCs). A copy of the Company’s press released is furnished herewith as Exhibit 99.1. This information shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. ITEM 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description of Exhibit Press release of Advanced Cell Technology, Inc., datedJanuary 3, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ADVANCED CELL TECHNOLOGY, INC. By: /s/ Gary Rabin Gary Rabin Interim Chief Executive Officer Dated: January 6, 2011 EXHIBIT INDEX Exhibit Number Description of Exhibit Press release of Advanced Cell Technology, Inc., dated January 3, 2011
